Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Responsive to communications filed 09/10/2020.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submissions filed on 09/10/2020 have been entered.
Priority
This application, filed 02/19/2018, Pub. No. US 2018/0172564, is a continuation of application No 14/139,158, filed 12/23/2013, Publication No. US 2014/0186858 A1, now US Patent No. 9,903,795, issued 02/27/2018, which claims benefit of US provisional application 61/747,044, filed 12/28/2012.
Status of Claims
Claims 1-4 and 6-9 are currently pending.  Claims 1-9 have subject to election/restriction requirement mailed 12/09/2019.  Claim 1 has been amended, as set forth in Applicant’s amendment filed 01/15/2020.  Claims 1 and 2 have been amended, and Claim 5 has been cancelled, as set forth in Applicant’s amendment filed 05/14/2020.  
Withdrawn Objections/Rejections
Any objection or rejection not reiterated herein has been withdrawn.
Specification
(1)	The amendment to the specification filed 08/28/2020 has not been entered because it introduces new subject matter to the disclosure, which new subject matter is a generic term “non-ionic surfactant”:

    PNG
    media_image1.png
    547
    1049
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    362
    1057
    media_image2.png
    Greyscale





    PNG
    media_image3.png
    220
    1011
    media_image3.png
    Greyscale



The Examiner respectfully disagrees because Applicant is improperly trying to introduce a genus of “non-ionic surfactant” to the disclosure, which is, as filed, limited to the only species of Pluronic® F68, which synonym is “poloxamer 188”, as evidenced by a printout retrieved from http://www.sigmaaldrich.com/catalog/product/ sigma/p5556?lang=en&region=US on 10/05/2017 (IDS submitted 02/19/2018).  Contrary to Applicant’s allegation, the application as filed nowhere mentions “any equivalents” of of Pluronic® F68.
(2)	The disclosure is objected to because the use of the trademark Pluronic® F68 has been noted in this application, for example, at page 29, paragraph [0114].  It should be capitalized wherever it appears and be accompanied by the generic terminology.  Although the use of trademarks is permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as trademarks.  The lengthy specification has not been checked to the extent necessary to determine the presence of all possible errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.  Appropriate correction is required.
Claim Rejection - 35 USC § 112
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 112 that form the basis for the rejections under this section made in this Office action.
The following is a quotation of 35 U.S.C. 112(a):

(a)	IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 1-4 and 6-9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention (“new matter”).  
The claims, as recited in independent Claim 1, are drawn to:

    PNG
    media_image4.png
    314
    1036
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    501
    1063
    media_image5.png
    Greyscale



Claim 1 has been amended to recite “nonionic co-polymer.”
At page 8 of the Remarks filed 08/28/2020, Applicant argues that:
“a skilled artisan would understand that the use a co-polymer surfactant, such as PLURONIC F-68 and relevant equivalents, are within the scope of the teachings of the instant application.” 


The Examiner respectfully disagrees for the following reasons.
First, the term “nonionic co-polymer” is not found in the application as filed.
Second, Applicant’s argument regarding “a co-polymer surfactant” is irrelevant to recitation “nonionic co-polymer.”
Third, the application as filed nowhere mentions “any equivalents” of Pluronic® F68.
Applicants are reminded that it is their burden to show where the specification supports any amendments to the disclosure.  See MPEP 714.02, paragraph 5, last sentence and also MPEP 2163.06 I.  MPEP 2163.06 notes “If new matter is added to the claims, the examiner should reject the claims under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph - written description requirement.  In re Rasmussen, 650 F.2d 1212, 211 USPQ 323 (CCPA 1981).”  MPEP 2163.02 teaches that “Whenever the issue arises, the fundamental factual inquiry is whether the specification conveys with reasonable clarity to those skilled in the art that, as of the filing date sought, applicant was in possession of the invention as now claimed. ... If a claim is amended to include subject matter, limitations, or terminology not present in the application as filed, involving a departure from, addition to, or deletion from the disclosure of the application as filed, the examiner should conclude that the claimed subject matter is not described in that application.  This conclusion will result in the rejection of the claims affected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C.112, first paragraph - description requirement, or denial of the benefit of the filing date of a previously filed application, as appropriate”  MPEP 2163.06 further notes “When an amendment is filed in reply to an objection or rejection based on 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, a study of the entire application is often necessary to determine whether or not "new matter" is involved.  Applicant should therefore specifically point out the support for any amendments made to the disclosure.”  Emphasis added.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s).  See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.  See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA .  A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms.  The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens.  An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


Claims 1-4 and 6-9 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over Claims 16-22 of U.S. Patent No. 9,903,795, issued 02/27/2018 (PTO-892 mailed 02/20/2020), in view of Chow et al., US 2006/0046272, published 03/02/2006 (PTO-892 mailed 02/20/2020). 
U.S. Patent No. 9,903,795 claims:

    PNG
    media_image6.png
    158
    613
    media_image6.png
    Greyscale



    PNG
    media_image7.png
    586
    597
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    161
    582
    media_image8.png
    Greyscale


    PNG
    media_image9.png
    120
    558
    media_image9.png
    Greyscale



    PNG
    media_image10.png
    289
    608
    media_image10.png
    Greyscale



    PNG
    media_image11.png
    254
    620
    media_image11.png
    Greyscale
 Emphasis added.


Although U.S. Patent No. 9,903,795 does not specifically claim “washing the permeabilized biological sample with a washing composition,” as evidenced by Chow et al., it is known in the art, for intracellular staining of phospho-specific epitopes, to wash the fixed and permeabilized cells with a wash buffer:

    PNG
    media_image12.png
    116
    610
    media_image12.png
    Greyscale
 Emphasis added.


Accordingly, it would have been prima facie obvious, at the time the invention was made, 
for one of ordinary skill in the art to have used the washing composition of the kit of Claim 2 of U.S. Patent No. 9,903,795 in the “methods” claims of U.S. Patent No. 9,903,795.
Response to Arguments
Applicant's arguments filed 08/28/2020 and entered 09/10/2020 have been fully considered but they are not persuasive.  
Specification
As indicated above, Applicant is improperly trying to introduce a genus of “non-ionic surfactant” to the disclosure, which is, as filed, limited to the only species of Pluronic® F68.  Given the fact that the invention is in an unpredictable field of art (see, for example, Applicant’s argument regarding the importance of a specific range of reagent concentration at page 9 of the Remarks filed 05/14/2020), it is the Examiner’s position that a single species of a non-ionic surfactant poloxamer 188 (Pluronic® F-68) does not provide support for a broad limitation “a non-ionic surfactant.”  Notably, there is no evidence on record that any other non-ionic surfactant from the structurally diverse class of non-ionic surfactants which includes, for example, polyethylene glycol alkyl ethers (Brij): CH3–(CH2)10–16–(O-C2H4)1–25–OH; polypropylene glycol alkyl ethers: CH3–(CH2)10–16–(O-C3H6)1–25–OH; glucoside alkyl ethers: CH3–(CH2)10–16–(O-Glucoside)1–3–OH; polyethylene glycol octylphenyl ethers: C8H17–(C6H4)–(O-C2H4)1–25–OH; polyethylene glycol alkylphenyl ethers: C9H19–(C6H4)–(O-C2H4)1–25–OH; polyoxyethylene glycol sorbitan alkyl esters; sorbitan alkyl esters; block copolymers of polyethylene glycol and polypropylene glycol and polyethoxylated tallow amine, can be used in the disclosed concentration range of Pluronic® F-68 from 0.01 to 1% (v/v) for the purposes of the instantly claimed method.  

    PNG
    media_image13.png
    1123
    854
    media_image13.png
    Greyscale


Reproduced from Bastian E. Rapp, “Microfluidics: Modelling, Mechanics and Mathematics,” 2017, Chapter 20, Surface Tension, pp. 421-444.
Claim Rejections - 35 USC § 112
At pages 7-8 of the Remarks, Applicant argues that:

    PNG
    media_image14.png
    407
    1054
    media_image14.png
    Greyscale


    PNG
    media_image15.png
    467
    1045
    media_image15.png
    Greyscale

Emphasis in the original.


The Examiner respectfully disagrees for the following reasons.
First, the application as filed nowhere mentions “any relevant equivalents” of Pluronic® F68.
Second, Applicant’s argument regarding “the non-limiting nature of the washing composition” is irrelevant to recitation “a co-polymer surfactant” because of the non-disclosed nature of detergents of “a plurality of different e.g. commercially available washing compositions comprising similar amounts of formaldehyde and detergents.”  
Third, according to MPEP 2163. I, B. New or Amended Claims, the written description requirement prevents Applicant from claiming subject matter that was not adequately described in the specification as filed.  New or amended claims which introduce elements or limitations that are not supported by the as-filed disclosure violate the written description requirement.  See, e.g., In re Lukach, 442 F.2d 967, 169 USPQ 795 (CCPA 1971) (subgenus range was not supported by generic disclosure and specific example within the subgenus range).  
Therefore, it is the Examiner’s position that a genus of structurally unidentified detergents of “a plurality of different e.g. commercially available washing compositions” along with the single specific example of non-ionic poloxamer surfactant does not provide support for “non-ionic surfactant” for the amendment to the specification, much less for “nonionic co-polymer” recited in the amended Claim 1.

Double Patenting
At page 8 of the Remarks, Applicant argues that:

    PNG
    media_image16.png
    127
    1021
    media_image16.png
    Greyscale



The Examiner respectfully disagrees because, as indicated above, although U.S. Patent No. 9,903,795 does not specifically claim “washing the permeabilized biological sample with a washing composition,” as evidenced by Chow et al., it is known in the art, for intracellular staining of phospho-specific epitopes, to wash the fixed and permeabilized cells with a wash buffer.  Accordingly, it would have been prima facie obvious, at the time the invention was made, for one of ordinary skill in the art to have used the washing composition of the kit of Claim 2 of U.S. Patent No. 9,903,795 in the “method” claims of U.S. Patent No. 9,903,795.

Conclusion
No claims are allowed. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GALINA M YAKOVLEVA whose telephone number is (571)270-3282.  The examiner can normally be reached on M-F 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao Thuy Nguyen can be reached on 571-272-0824.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/GALINA M. YAKOVLEVA/Primary Examiner, Art Unit 1641